Citation Nr: 1439767	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-28 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due herbicide exposure.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO).

A review of the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems does not reveal any additional documents (with the exception of a transcript of an April 2014 Board videoconference hearing) pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era.  He served in Korea, from June 1970 to July 1971, and his unit was stationed at Camp Casey, which was approximately 13 from the demilitarized zone (DMZ) in Korea, and at Camp Baker, which was approximately 21 miles from the DMZ.  

2.  The Veteran did not serve in the DMZ of Korea during the period from April 1, 1968, and August 31, 1971; thus; there is no presumption that he was exposure to herbicides while serving on active duty. 

3.  The preponderance of the evidence shows that the Veteran's diabetes mellitus did not manifest in service, or until many years thereafter, and is not related to service or to an incident of service origin. 

CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active duty service, nor may the disorder be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a September 2007 letter.

The duty to assist has also been satisfied.  All known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  VA has not obtained a medical opinion in connection with this claim, but one is not warranted.  As discussed below, exposure to herbicides has not been established and the service treatment records are silent for any findings or complaints pertinent to the claim.  There is no indication that the Veteran's diabetes mellitus may be associated with his service.  

Factual Background

The Veteran's DA Form 20 shows that he was stationed in Korea from June 1970 to July 1971.  During his time in Korea, he was assigned to Company A, 304th Signal Battalion.  His military occupational specialty cited on his DD 214 is "Tactical Cir Controller."  

He is shown to have been stationed at Camp Casey, which was approximately 13 from the demilitarized zone (DMZ) in Korea, and at Camp Baker, which was approximately 21 miles from the DMZ.  See September 2012 "Formal finding of no exposure to Herbicide (Agent Orange) at the DMZ in Korea."  

Service treatment records include no findings related to either treatment for, or diagnoses of, diabetes (or diabetes mellitus).  

Post service medical records include a February 2007 VA outpatient record showing a diagnosis of diabetes mellitus with neuropathy.  

In his formal claim (VA Form 21-526) received in July 2007, the Veteran indicated that he now had diabetes Type II which he believed was a result of exposure to Agent Orange in Korea.  

In a statement received in February 2008, the Veteran reported he was exposed to residual elements of Agent Orange outside the period from April 1968 to July 1969.  He added his duties included driving company personnel to Camp Casey located near the DMZ.  See VA Form 21-4138.  

In a January 2008 response, the National Personnel Record Center (NPRC), indicated that there was no records of exposure to herbicide for the Veteran.

The RO determined that the Veteran was not with one of the specified units along the Korean DMZ from April 1968 to July 1969 and he was in Korea from June 1960 to July 1971, which was outside the time frame.  Additional inquiries were made pursuant to procedures concerning herbicide exposure inquiries related to Korea service.  

In a letter dated in October 2010, the RO requested verification from the U.S. Army and Joint Services Records Research Center (JSRRC) as to whether the Veteran's unit of assignment (Company A, 304th Signal Battalion, 8th Army Signal Group), during the period from September 1, 1970, to November 1, 1970, was exposed to Agent Orange while at Camp Casey, Korea.  

The September 2012 memorandum detailing formal finding noted all efforts taken to establish whether the Veteran was exposed to herbicides, including inquiries and responses form the JSRRC.  The formal finding indicated that there was no evidence in the service treatment records of in-service service in Vietnam.  The Veteran was noted to have served in the Army from October 1969 to July 1971.  It was reported that the Veteran had claimed to have been exposed to herbicides while qualifying for M-16 rifle training at Camp Casey, Korea in 1970.  JSRRC pointed out that it had coordinated research efforts with the National Archives and Records Administration, where efforts there were unsuccessful to locate 1970 unit records submitted by the 304th Signal Battalion.  However, it was added that available US Army historical records indicated that Company A of the 304th Signal Battalion was stationed at Camp Baker, Korea, located approximately 21 miles from the DMZ.  Camp Casey was noted to have been located approximately 13 miles from the DMZ.  Also, JSRRC noted that it was unable to verify or document the use, storage, spraying, or transporting of herbicides or any specific duties performed by members of the unit along the DMZ.  

In April 2014, the Veteran testified before the undersigned via a videoconference hearing.  He testified that while in Korea he was stationed at both Camp Casey and Camp Baker.  He added it was his belief he was very near to the DMZ while performing his duties.  

Analysis

The Veteran is seeking to establish service connection for his diabetes mellitus, on a presumptive basis, due to his alleged exposure to herbicides in Korea. 

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Dickson v. West, 12 Vet. App. 247, 253 (1999). 

Certain chronic diseases, such as diabetes mellitus, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When a veteran develops a disorder listed in 38 C.F.R. § 3.309(e), which have been shown to be caused by exposure to Agent Orange, to a degree of 10 percent or more within the specified period, the disorder shall be presumed to have been incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Diseases to which the presumption applies include Type 2 diabetes (also known as Type II diabetes mellitus).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The above-listed disease shall have become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii). 

Effective February 24, 2011, VA amended its regulations (38 C.F.R. § 3.307) to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  76 Fed. Reg. 4245-01 (Jan. 25, 2011).  Specifically, a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  Once exposure has been established by the evidence, the presumptions found at 38 C.F.R. § 3.309(e) are applicable.

The DMZ cuts the Korean Peninsula roughly in half following the geographic 38th parallel north latitude and is approximately 155 miles long and 2.5 miles wide.  The DoD has advised that herbicides were not applied within the DMZ, but were applied in some adjacent areas. Specifically, DoD has reported that  herbicides were applied between April 1968 and July 1969 along a strip of land  151 miles long and up to 350 yards wide along the southern edge of the DMZ north of the civilian control line.  The herbicide agents were applied through hand spraying and hand distribution of pelletized herbicides; there was no aerial spraying.  DoD also has provided VA a list of the military units that are currently known to have operated in that area during the period that herbicides were applied.  See 74 Fed. Reg. 36640, 36641.

VA's Adjudication Procedure Manual (M21-1MR) contains a list of service units that have been recognized by the DoD as having served in areas along the Korean DMZ.  Exposure to herbicides is to be conceded for Veterans who allege service along the DMZ in Korea and were assigned to certain units between April 1968 and July 1969.  See M21-1MR at IV.ii.2.C.10.q.  The Veteran's assigned unit is not listed among those recognized by the DoD as having served along the Korean DMZ and that the Veteran has not alleged having been assigned to a unit that was stationed along the DMZ during this time period.

The Veteran is seeking to establish service connection for his diabetes mellitus, on a presumptive basis, due to his alleged exposure to herbicides while stationed at Camp Casey and Camp Baker, in Korea, from June 1970 to July 1971.  

A review of the competent evidence of record shows that diabetes mellitus was diagnosed in 2007, and Type II diabetes mellitus in 2008; thus, he has a current disability.  Hickson. 

VA has considered whether the Veteran was exposed to herbicides despite the fact that he was not in a unit listed in M21-1MR to fall within the presumption of exposure.  However, the preponderance of the evidence is against a finding of such exposure.  In an effort to ascertain whether the Veteran was assigned to support the divisions specified as presumptively exposed to Agent Orange, or whether the Veteran's unit served along or near the DMZ during the pertinent period, the RO sent requests to the NPRC and the JSRRC for a unit history and other information regarding his claimed Agent Orange exposure during service.  The responses indicated there was no record of his claimed exposure to herbicides, and that review of the available historical records showed that Company A, 304th Signal Battalion was stationed at Camp Baker (21 miles from the DMZ) and Camp Casey (13 miles from the DMZ).  The JSRRC essentially determined that there was no evidence of exposure to herbicides (Agent Orange) by the Veteran while serving in Korea.  

The Board acknowledges the Veteran's reports that he was exposed to herbicides in Korea.  While the Veteran is competent to report what he observed, the Board does not find the Veteran to be competent as a layperson to establish what chemical agents were used in the areas he served.  It has simply not been shown that he has the specialized training to offer opinions on herbicide agents. 

The Veteran was stationed at Camp Casey and Camp Baker in Korea; however, the above-cited respective proximities to the DMZ do not establish exposure.  It should be noted that the regulatory presumption only applies to units which the Department of Defense has determined were in areas in or near the DMZ in an area in which is known that herbicides were used.  The fact that the Veteran's unit is not included in the list is evidence that the Department of Defense has not determined that herbicides were known to have been applied in areas the Veteran's unit operated.  Again, mere service in or near the DMZ does not in itself show exposure to herbicides. 

Service connection could still be established with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  To that end, the Board has considered whether there is otherwise a direct link between the Veteran's diabetes mellitus and service.  His service treatment records make no mention of diabetes and he has also not alleged that his diabetes mellitus had an onset in service.  The record first notes a diagnosis of diabetes mellitus in 2007 -- some 36 years after his separation from service and well outside of the period for presumptive service connection for diabetes mellitus as a chronic disease manifested to a compensable degree within the first post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Moreover, there is no competent evidence or opinion suggesting that there may be an association between diabetes mellitus and any incident of the Veteran's service.  None of the VA treatment records reflecting a diagnosis of diabetes mellitus includes any comment or opinion relating the diagnosis to diabetes mellitus to service.  Significantly, the Veteran has not presented or identified any such medical evidence or opinion, and the requirements for obtaining any such opinion are not met.

Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, diabetes mellitus, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Diagnosing diabetes mellitus requires specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology.  Therefore, the Board finds that the Veteran's and other lay statements of record cannot be accepted as competent evidence sufficient to establish service connection for diabetes, to include Type II diabetes mellitus.  

Therefore, while the Board acknowledges that the Veteran is currently diagnosed with diabetes mellitus, there is no indication of any diagnosis during service or within the one year period thereafter.  In addition, after considering the length of time between service and post-service diagnosis and determining that the Veteran does not meet the requirements for any relevant presumptions, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for diabetes mellitus.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for diabetes mellitus, to include as due to exposure to Agent Orange is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


